Filed 11/21/22 Marriage of Wallis CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 In re Marriage of DOUGLAS and
 ANGELA SIMONE WALLIS.


 DOUGLAS WALLIS,
                                                                       G060546
      Appellant,
                                                                       (Super. Ct. No. 13D003065)
           v.
                                                                       OPI NION
 ANGELA SIMONE WALLIS,

      Respondent.



                   Appeal from an order of the Superior Court of Orange County, Daphne
Grace Sykes, Judge. Motion to dismiss appeal denied. Affirmed.
                   Conrad & Associates, John Christian Conrad; and Merritt McKeon for
Appellant.
                 Law Offices of Lisa R. McCall, Lisa R. McCall, and Erica M. Baca for
Respondent.
                                     *             *       *
                 This is an appeal from a family court order setting aside a date of separation
finding in a “status only” judgment of dissolution. We find no abuse of discretion and
affirm.
                 During their marriage dissolution proceedings, the parties disputed their
date of separation: Douglas Wallis maintained it was in 2011, while Angela Simone
                                               1
Wallis (Simone) maintained it was in 2013. Simone sought a separate trial on the date
of separation; Douglas sought a “status only” judgment of dissolution.
                 The hearing on both matters was scheduled for the same day. Simone, who
was unrepresented and living abroad at the time, did not appear. Proceeding in her
absence, the family court heard testimony from Douglas relevant to the parties’ marital
status and then signed a “status only” judgment prepared by Douglas’s counsel. Page
two of that “status only” judgment included a finding that the parties’ date of separation
was in 2011.
                 About sixteen months later, Simone moved to set aside the date of
separation finding in the “status only” judgment, asserting the inclusion of that finding
                                                                                2
was a clerical error that should be corrected under Code of Civil Procedure section 473,
subdivision (d) (section 473(d)). The family court set aside the date of separation
finding, and Douglas appeals that order.
                 Section 473(d) allows a trial court to correct a clerical error in a judgment
at any time. The record suggests the court inadvertently signed what it believed to be a

          1
                 We refer to the parties by their first names for the sake of clarity; we mean
no disrespect.
          2
                 All further undesignated references are to the Code of Civil Procedure.


                                                   2
“status only” judgment, when in fact the judgment resolved not only the parties’ marital
status, but also the contested issue of their date of separation. Resolving all ambiguities
in favor of the challenged order, as we must, we find the family law court acted well
within its discretion here and affirm.

                                          FACTS
              Douglas and Simone were married in 2009. Their first two children were
born in 2009 and 2010.
              Douglas filed a petition for dissolution in April 2013. Simone gave birth to
their third child later that year in December.
              Douglas and Simone disagree about their date of separation. According to
Douglas, the couple separated in October 2011. According to Simone, they did not
separate until April 2013, thus increasing her community interest in Douglas’s 401(k)
accounts.
              Simone requested a separate trial on the date of separation. Meanwhile,
Douglas filed a request to bifurcate the issue of the parties’ marital status and asked the
                                                               3
family court to enter a “status only” judgment of dissolution. Both matters were
continued to September 24, 2019.


       3
               In dissolution proceedings, the family court may sever and grant an early
and separate trial on the issue of dissolution of marriage status; it may then enter a
judgment granting a dissolution of the status of the marriage and expressly reserving
jurisdiction for later determination of all other pending issues, such as division of the
community estate. (Fam. Code, § 2337, subd. (a) & (f).) As one treatise explains, “A
bifurcated proceeding is particularly appropriate where the parties want their marriage
terminated as soon as legally possible (e.g., so they will be free to remarry) but
substantial time will be required to resolve complex property, support and/or custody
issues. The bifurcation allows a judgment of dissolution to be entered (‘status only’
judgment), reserving jurisdiction to resolve the contested issues thereafter.” (Hogoboom
& King, Cal. Practice Guide: Family Law (The Rutter Group 2022) ¶ 11:476.1,
p. 11-153.)


                                                 3
              Simone, who was unrepresented by counsel at the time, was living in
Germany; she did not appear for the September 24 hearing. After determining Simone
had been properly notified of the hearing, the family court conducted the hearing in her
                                      4
absence and asked Douglas’s counsel how she wanted to proceed. Counsel replied, “I
was just going to [in]quire of the general information in order to take status.” Counsel
then asked Douglas a short series of questions to support the entry of a “status only”
                                                                             5
judgment, including a question concerning the parties’ date of separation.
              After hearing Douglas’s testimony, the family court delivered the following
ruling from the bench: “The court does find that irreconcilable differences have arisen
between the parties leading to the irremediable breakdown of the marital relationship.
The court further finds that counseling or the passage of time or assistance from [the]
court would not help in restoring the relationship between the parties. Accordingly, the
court grants the degree of [dissolution] of the marriage. The court [ac]quired jurisdiction
of these parties on May 1st, 2013. As such, the decree shall be final upon signing of the
appropriate judgment. I have the judgment for status only in my hand that I’ve just
signed and dated.” There was no further discussion at the hearing regarding the date of
separation, and the court made no express findings concerning the date of separation.
              The family court’s minute order from the hearing recites that the court
“grant[ed] the motion to bifurcate” and granted the “Judgment of Dissolution.” The
minute order does not mention anything regarding the parties’ date of separation.

       4
             At the time of the September 2019 hearing, Douglas was represented by
Carly R. Croskey.
       5
                Douglas testified that everything in his dissolution petition was true and
correct, that he married Simone on February 2, 2009, that they separated on October 3,
2011, that irreconcilable differences had arisen between them, that neither the passage of
time nor assistance from the court would help repair their marriage, that he asks to be
restored to the status of a single person, and that he had been a resident of Orange County
for at least six months when he filed his petition.


                                             4
              The “status only” judgment that the family court signed that same day was
prepared by Douglas’s counsel using the FL-180 form. On page one, the checked boxes
indicated the judgment was for “[s]tatus only,” the proceeding was “[c]ontested,” the
judgment of dissolution was entered and the parties were restored to the status of single
persons on September 24, 2019, and “[j]urisdiction [was] reserved on all other issues, and
all present orders [were to] remain in effect except as provided below.” On page two, the
judgment identified the parties’ three children and their respective birthdays (§ 4i(1)), and
then next to a checked box marked “Other” (§ 4o), the following words were typed onto
the form: “DATE OF MARRIAGE IS FEBRUARY 2, 2009. DATE OF SEPARATION
IS _____. BIFURCATION OF STATUS OF MARRIAGE.” The date of “10/3/2011”
was written by hand into the blank.
              Simone later retained counsel, and in February 2021, she filed a motion to
set aside the date of separation finding in the September 2019 “status only” judgment.
Simone argued that the judgment should be set aside under Family Code sections 2120,
2121, and 2122 because it was procured by fraud—specifically, Douglas’s counsel
presented what she described as a “status only” judgment for the family court’s signature,
when in fact the judgment addressed not only marital status but also the date of
separation. Simone alternatively argued the inclusion of a date of separation finding in
the judgment was a clerical error and should be corrected under section 473(d), which
allows a trial court to correct clerical mistakes in judgments or orders on its own motion
or on the motion of the injured party.
              Douglas opposed Simone’s set aside motion, asserting the dates of the
marriage and separation were both at issue during the bifurcated trial, the trial went
forward as a default, and Simone “must live with the consequences” of her failure to
appear.
              The judge who heard Simone’s set aside motion in April 2021 was the
same judge who had presided over the September 2019 hearing and entered the “status

                                             5
only” judgment. After hearing oral argument, the family court found no fraud had
occurred, but on its own motion set aside the portion of the judgment setting the date of
separation. The court noted Simone had properly put the date of separation at issue, and
given the “significant difference” between the parties’ claimed separation dates, an
evidentiary hearing was warranted “in the interest of justice.” The court also noted it was
giving “more weight” to Simone’s arguments, but it did not elaborate what it meant by
that.
              The family court memorialized its ruling as follows in a May 10, 2021
Findings and Order After Hearing: “1. The Court, on its own motion, grants [Simone’s]
request to set aside the Date of Separation finding in the Status Only Judgment filed
September 24, 2019 and set a trial for the date of separation. [¶] 2. Paragraph 4o of the
Judgment for Status only filed on September 24, 2019 that states, ‘Date of Separation is
10/3/2011’ is stricken. All other orders set forth in the Judgment for Status Only filed on
September 24, 2019 shall remain in full force and effect. [¶] 3. The Trial regarding the
parties’ date of separation shall be heard on June 14, 2021 and June 15, 2021 at 10:30
a.m. in Department L64. All other remaining issues shall trail the date of separation
                                           6
trial.” Douglas appeals from that order.

                                      DISCUSSION
              Douglas contends the family court exceeded its jurisdiction when it set
aside the judgment over a year after it was entered. Simone counters that the court


        6
              As an initial matter, Simone argues we must dismiss Douglas’s appeal
because the order setting aside the date of separation finding is not an appealable order.
We disagree. An order correcting a clerical error in a judgment is appealable as a
postjudgment order. (§ 904.1, subd. (a)(2); see, e.g., Ames v. Paley (2001)
89 Cal.App.4th 668, 672, fn. 3; see also Bowden v. Green (1982) 128 Cal.App.3d 65, 68,
fn. 1 [order denying motion to correct clerical error in judgment is appealable].) We
therefore reach the merits of Douglas’s appeal.


                                               6
properly corrected the judgment under section 473(d), which permits trial courts to
correct clerical mistakes in a judgment at any time. We agree with Simone.
              “It is well settled that a court has the inherent power to correct clerical error
in its judgment so that the judgment will reflect the true facts. [Citation.] The power of a
court to correct clerical mistakes in judgments is also a statutory power pursuant to
section 473.” (Conservatorship of Tobias (1989) 208 Cal.App.3d 1031, 1034 (Tobias).)
              Section 473(d) provides that a trial court ‘“may, upon motion of the injured
party, or its own motion, correct clerical mistakes in its judgment or orders as entered, so
as to conform to the judgment or order directed.”’ (Tobias, supra, 208 Cal.App.3d at
p. 1034.) The term “clerical error” refers to any error, mistake, or omission that is not the
result of the exercise of judicial function, but rather the result of inadvertence. (Id. at
pp. 1034-1035; see, e.g., Martin v. Ray (1946) 74 Cal.App.2d 922, 928 [court could
correct clerical error in a judgment prepared by counsel and signed by the judge where
the judgment failed to include a provision set forth in the judge’s prior memorandum of
decision].) A court may correct clerical mistakes at any time. (Pettigrew v. Grand
Rent-A-Car (1984) 154 Cal.App.3d 204, 209 (Pettigrew) [court’s power to correct
clerical mistakes “is not lost by mere lapse of time”]; see § 473(d) [making no mention of
any time restrictions on the court’s ability to correct clerical mistakes]; contrast § 473,
subd. (b) [setting six month deadline for seeking relief from mistake, inadvertence,
surprise, or excusable negligent].)
              Clerical mistakes must be distinguished from judicial errors, which may
only be corrected by a motion to set aside (§ 473, subd. (b)), a motion to vacate and enter
different judgment (§§ 663, 663a), a motion for new trial (§ 656 et seq.), or on appeal.
(See Eisenberg, et al., Cal. Practice Guide: Civil Appeals and Writs (The Rutter Group
2021) ¶ 7:18, p. 7-10.) Unlike a clerical error, which results when the judgment misstates
the court’s actual intent and was entered inadvertently, a judicial error results when the
judgment entered, though erroneous, was intended, advertent, and the deliberate result of

                                               7
judicial reasoning and consideration. (Burch v. CertainTeed Corp. (2019)
34 Cal.App.5th 341, 346; Tokio Marine & Fire Ins. Corp. v. Western Pacific Roofing
Corp. (1999) 75 Cal.App.4th 110, 117-118 (Tokio Marine); Tobias, supra, 208
Cal.App.3d at p. 1035.) “Unless the challenged portion of the judgment was entered
inadvertently, it cannot be changed post judgment under the guise of correction of clerical
error.” (Tokio Marine, at p. 117.)
              Any decision to correct a clerical error under section 473(d) is left to the
sound discretion of the trial court; “the trial court’s order will not be disturbed absent a
showing of clear abuse of discretion.” (Tobias, supra, 208 Cal.App.3d at p. 1035.) This
deferential standard especially makes sense when, as here, the judicial officer who
corrected the clerical error is the same judicial officer who was presiding when the
alleged error was made. (See Miller v. Wood (1963) 222 Cal.App.2d 206, 211 [“It is
primarily for the trial judge to determine whether the judgment as written expressed his
decision,” and her “determination is entitled to substantial consideration”].)
              In this case, the record strongly suggests the family court did not intend to
enter a judgment on the date of separation in its “status only” order, and the inclusion of
the date of separation finding in the judgment was inadvertent. First, according to the
reporter’s transcript, the court never made an express oral finding on the date of
separation during the September 2019 hearing. Second, the court did not include a
finding on the date of separation in its minute order from that hearing. Third, the court
stated during the hearing it was signing “the judgment for status only” and did not
mention that the judgment also covered the date of separation. Fourth, the judgment
prepared by Douglas’s counsel was clearly marked as a “[s]tatus only” judgment,
suggesting it did not address any other issues. Fifth, the judgment stated on page one, as
required by statute, that “[j]urisdiction is reserved over all other issues” (see Fam. Code,
§ 2337, subd. (f)), and that statement is inherently contradictory with the inclusion of a
date of separation finding.

                                               8
               All this suggests the family court inadvertently signed what it believed to
be a “status only” judgment, when in fact the judgment resolved not only the parties’
marital status, but also the independent issue of their date of separation. On this record,
we discern no error in the court’s decision to set aside the date of separation finding.
(See Tobias, supra, 208 Cal.App.3d at p. 1035 [the signing of a judgment that does not
express the actual judicial intention of the court is a clerical error].)
               Douglas contends the family court acted in excess of its jurisdiction by
setting aside the date of separation finding more than six months after the judgment was
entered. Douglas appears to confuse the court’s power to correct clerical mistakes under
section 473(d) with its ability to grant relief from mistake, inadvertence, surprise, or
excusable neglect under section 473, subdivision (b). A court’s ability to grant relief
under subdivision (b) is subject to a six month deadline; its ability to correct clerical
errors under subdivision (d) is not. A court may correct a clerical error in a judgment at
any time, regardless of the passage of time. (Pettigrew, supra, 154 Cal.App.3d at p. 209.)
               Douglas alternatively contends the family court did not in fact correct a
clerical mistake under section 473(d), but instead set aside the date of separation finding
in the interest of “seeking justice.” This argument has some initial appeal, considering
the court did not expressly mention section 473(d) or clerical mistakes when issuing its
ruling. However, Simone relied on section 473(d) in her motion to set aside, and as
discussed above, the record strongly suggests the court’s inclusion of a date of separation
finding in the “status only” judgment was an inadvertent clerical error. Furthermore, it is
well settled that we consider only the trial court’s ruling, not the reason for the ruling.
We affirm the challenged order if correct on any theory, regardless of the trial court’s oral
comments from the bench, and we resolve any ambiguities in the record in favor of
affirmance. (Young v. Fish & Game Com. (2018) 24 Cal.App.5th 1178, 1192–1193;
Muller v. Fresno Community Hospital & Medical Center (2009) 172 Cal.App.4th 887,
906–907; In re Marriage of Ditto (1988) 206 Cal.App.3d 643, 646–647; Winograd v.

                                                9
American Broadcasting Co. (1998) 68 Cal.App.4th 624, 631.) Accordingly, the court’s
oral comments from the bench during the April 2021 hearing are not dispositive in our
analysis. Resolving all ambiguities in favor of affirmance, as we must, we discern no
reversible error.

                                     DISPOSITION
               The order is affirmed. Simone shall recover her costs on appeal. (Cal.
Rules of Court, rule 8.278(a)(1) & (2).)




                                                 GOETHALS, ACTING P. J.

WE CONCUR:



MOTOIKE, J.



MARKS, J.*

   * Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.




                                            10